DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-16, in the reply filed on 10/28/22 is acknowledged.
Claims 1-9 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/22.

Claim Objections
Claims 10-16 are objected to because of the following informalities:  Claim 10, line 8, recites “coupled to first sense terminal”.  This appears to be a typographical error that should read “coupled to the first sense terminal”.  Claim 10, line 10, recites “by way of first sense terminal”.  This appears to be a typographical error that should read “by way of the first sense terminal”.  Appropriate correction is required.
Claims 11-16 are directly or indirectly dependent upon claim 10 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the creation by selecting" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite prosecution, “the creation” is being interpreted as referring to the prior line of the claim which recites “create a signal indicative of a setpoint voltage across the cathode terminal and anode terminal”.
	Claims 11-16 are directly or indirectly dependent upon claim 10 and therefore also contain the problematic language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayakawa (US 2014/0266051) and Haynes (US 2014/0107856).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859          

/EDWARD TSO/Primary Examiner, Art Unit 2859